                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

 UNITED STATES OF AMERICA

                v.                                              CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC


             DEFENDANTS’ REPLY IN SUPPORT OF OBJECTIONS TO
              THE MEMORANDUM ORDER DENYING DEFENDANTS’
          MOTION TO COMPEL AND MOTION FOR BILL OF PARTICULARS

         In its Response in Opposition to Indivior’s Objections (ECF No. 227) (the government’s

 “Response”), the government does not respond to the key issues Indivior raised in its brief

 submitted to this Court objecting to the Order denying its Motion to Compel and Motion for Bill

 of Particulars (ECF No. 220) (the “Order”). Instead, the government continues its attempt to

 sidestep its obligations and mischaracterize Indivior’s arguments in contending that they find no

 basis in the law. Yet Indivior’s position made clear in its Motion to Compel that the government

 has an obligation to produce all known records that are exculpatory and material to Indivior’s

 defense is rooted in clearly established Supreme Court precedent. And in its Motion for Bill of

 Particulars, Indivior has simply requested the necessary information that courts routinely require

 the government to provide to close critical gaps in the Indictment.

        The records and information Indivior is seeking through these motions are necessary to

 Indivior’s preparation of its defense and its ability to avoid unfair surprise at trial. Without the

 critical records and information, Indivior will be severely hampered in this effort, and ultimately

 denied a fair trial. Thus, for the reasons addressed in greater detail in Indivior’s briefs submitted

 to Magistrate Judge Sargent on these motions (ECF Nos. 118, 175, 137, and 185) and in the


                                                  -1-
Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 1 of 7 Pageid#: 1782
 Objections filed with this Court (ECF No. 226), Indivior respectfully requests that the Court

 vacate the Order and grant Indivior’s Motion to Compel and Motion for Bill of Particulars.

 I.     Motion to Compel

        The government’s Response highlights the key error in Magistrate Judge Sargent’s Order

 on Indivior’s Motion to Compel. Specifically, the government represents to this Court that it has

 “duly supplied Indivior with all evidence arguably favorable to the accused known to the[]

 offices” that participated in the investigation. Response at 2. But in doing so, it does not address

 any of the additional materials repeatedly identified by Indivior that are exculpatory and material

 to Indivior’s defense and that have not yet been produced in this case. See Mem. in Support of

 Def. Mot. to Compel at 8-18 (ECF No. 118); Reply in Support of Def. Mot. to Compel at 4-12

 (ECF No. 175); Objections to Mem. Order at 3-5 (ECF No. 226). At no point has the

 government denied knowledge of these records—it has simply ignored Indivior’s repeated

 requests for production.

        Importantly, it is the government’s knowledge of materials favorable to the defense,

 rather than the location of the specified documents, that triggers its obligations under Brady and

 Rule 16 to produce. See Kyles v. Whitley, 514 U.S. 419, 437-38 (1995) (addressing the

 government’s obligation to disclose any evidence favorable to the defense that is known either to

 the prosecution or “known to the others acting on the government’s behalf in the case” (emphasis

 added)); United States v. W.R. Grace, 401 F. Supp. 2d 1069, 1078 (D. Mont. 2005) (“The

 prosecution is in possession of information held by any government agency provided the

 prosecution has knowledge of and access to the information. This is so regardless of whether the

 agency holding the information participated in the investigation.”). In large part, the government

 does not seem to dispute this standard. Instead, it misrepresents what Indivior is asking the

 government to do. To be very clear, Indivior is not asking that the government conduct aimless

                                                -2-
Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 2 of 7 Pageid#: 1783
 searches of government offices not involved in the investigation to identify any evidence

 favorable to the accused that they might have and then produce it pursuant to Brady. See

 Response at 2. Instead, Indivior has clearly identified the defense favorable materials that are

 already known to the government and subject to production under Rule 16 and Brady. Given

 that the government has knowledge of these specified materials, it must simply ask these

 agencies for the records and produce them to Indivior. No directionless searches are necessary to

 fulfill this requirement.

         The government explains in its Response that it has already provided certain select

 materials that were in the possession of other government offices as a part of its Brady and Rule

 16 productions to Indivior. Id. Thus, it is clear the government actually recognizes that it is

 obligated to produce materials it knows about that are favorable to the defense regardless of

 where the documents are located. But instead of producing all the known records that are

 exculpatory or material to Indivior’s defense from these agencies, the government simply

 selected a subset of the known materials, leaving behind the others Indivior has identified as

 subject to production under Rule 16 and Brady. The government cannot pick and choose what to

 produce to a defendant from the universe of known Rule 16 and Brady material. It must produce

 all records and information that are either exculpatory or material to Indivior’s defense.

 II.     Motion for Bill of Particulars

         In ruling on Indivior’s Motion for Bill of Particulars, Magistrate Judge Sargent did not

 address many of the key elements that are lacking in the Indictment that are necessary to

 Indivior’s ability to prepare its defense and prevent undue surprise at trial. See Objections to

 Mem. Order at 8-12. This failure to address these requested particulars that courts routinely

 order the government to provide was clearly erroneous. In its Response, the government does

 not offer any justification for its refusal to provide these critical details or Magistrate Judge

                                                  -3-
Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 3 of 7 Pageid#: 1784
 Sargent’s failure to address them. It simply relies on the length of the Indictment and other,

 unrelated details included therein in an apparent attempt to justify the omission of other critical

 information.

         Tellingly, the government does not offer any support for its position that it need not

 identify any of Indivior’s co-conspirators or disclose each of the false or fraudulent statements it

 intends to introduce at trial. See id. at 8-10. It similarly refuses, without justification, to offer

 any clarification for its unsupported claim in the Indictment that Indivior intentionally aided and

 abetted physicians in prescribing pharmaceuticals in a “careless and clinically unwarranted”

 manner. See id. at 10-12. The government does not contend that it would be onerous or

 burdensome to do so or that it does not have the information readily available. It apparently just

 prefers that Indivior “waste precious pre-trial preparation time guessing” about the nature of its

 charges. See United States v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998). These continued

 attempts to hamper Indivior’s effective preparation for trial should not be permitted. Any doubt

 about the need for a bill of particulars “must be resolved in favor of disclosure and [any]

 conflicting concerns must yield to paramount public interest in affording the accused a

 reasonable foundation for mounting a defense.” United States v. Manetti, 323 F. Supp. 683, 696

 (D. Del. 1971).

                                            CONCLUSION

         For the foregoing reasons, and for the reasons addressed in Indivior’s opening and reply

 briefs supporting its motions (ECF Nos. 118, 175, 137, and 185) and in the Objections filed with

 this Court (ECF No. 226), Indivior respectfully requests that the Court vacate Magistrate Judge

 Sargent’s Order and grant its Motion to Compel and Motion for Bill Particulars.




                                                   -4-
Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 4 of 7 Pageid#: 1785
 Dated: November 20, 2019              Respectfully submitted,

                                       INDIVIOR INC. (a/k/a Reckitt Benckiser
                                       Pharmaceuticals Inc.) and INDIVIOR PLC

                                       /s/ Thomas J. Bondurant, Jr.
                                       By Counsel

                                       Thomas J. Bondurant, Jr.
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9389
                                       bondurant@gentrylocke.com

                                       Jennifer S. DeGraw
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9445
                                       degraw@gentrylocke.com

                                       Leigh A. Krahenbuhl (admitted pro hac vice)
                                       Jones Day
                                       77 West Wacker Drive
                                       Chicago, Illinois 60601
                                       (312) 269-1524
                                       lkrahenbuhl@jonesday.com

                                       James R. Wooley (admitted pro hac vice)
                                       Jones Day
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       (216) 586-7345
                                       jrwooley@jonesday.com

                                       James P. Loonam (admitted pro hac vice)
                                       Jones Day
                                       250 Vesey Street
                                       New York, New York 10281
                                       (212) 326-3808
                                       jloonam@jonesday.com

                                       Peter J. Romatowski (admitted pro hac vice)
                                       Jones Day
                                       51 Louisiana Avenue NW

                                      -5-
Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 5 of 7 Pageid#: 1786
                                       Washington, D.C. 20001
                                       (202) 879-7625
                                       pjromatowski@jonesday.com


                                       Counsel for Defendants




                                      -6-
Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 6 of 7 Pageid#: 1787
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 20th day of November, 2019.


                                                /s/ Thomas J. Bondurant, Jr.
                                                Counsel for Defendants




                                               -7-


Case 1:19-cr-00016-JPJ-PMS Document 232 Filed 11/20/19 Page 7 of 7 Pageid#: 1788
